DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Habel et al. (US Patent Application Publication # 2006/0185875).
Regarding Claim 1, Habel discloses a device (i.e. cable lead-through device 14) for the feed-through and strain relief of strands (i.e. cables) through a wall opening (i.e. hole 10) having a frame (i.e. retaining frame 16) arranged around and/or at least partially in the wall opening, having at least one strain relief grommet (i.e. bushes 30/31) which encloses at least one of the strands  and is accommodated positively in the frame, wherein the frame comprises at least two frame parts (i.e. narrow side edges 18 & broad side edge 20), between which the strain relief grommet is directly or indirectly pressed in the connected state of the frame parts, 
wherein the strain relief grommet has at least two sections (i.e. bush halves 31’/31”) which, in the compressed state with the strand inserted, are spaced apart from one another or, at most, are connected via at least one elastic region (i.e. film hinge 55), so that the force flow between the at least one first section (i.e. bush half 31’) and the at least one other section (i.e. bush half 31”) extends via the strand (Fig. 1, 2a, 2b, 3a-3d; Abstract; Paragraphs 0024-0028, 0030-0034).
Habel does not explicitly disclose that the at least two frame parts are detachably connected.
However, making an integral structure separable into various discrete elements is within the scope of ordinary skill in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least two frame parts of Habel be detachably connected, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 2, Habel discloses that the gap between the at least two sections extends in a plane parallel or obliquely to the axial direction of the inserted strand (Fig. 1, 2a, 2b, 3a-3d; Abstract; Paragraphs 0024-0028, 0030-0034).

Regarding Claim 3, Habel discloses that the at least one elastic region is formed as a film hinge (i.e. film hinge 55) (Fig. 3b; Abstract; Paragraphs 0008, 0028).

Regarding Claim 8, Habel discloses that the strain relief grommet (5) is formed by the at least two sections (i.e. bush halves 31’/31”) (Fig. 3a-3d; Abstract; Paragraphs 0008, 0026, 0028).

Regarding Claim 14, Habel does not explicitly disclose that in the axial direction of the inserted strand, upstream or downstream of the strain relief grommet, a sealing grommet is provided for abutment against the strand and for positive accommodation in the frame, which preferably has a hardness of less than 75 Shore-A(15s). However, providing a further grommet or bush 30/31 in the axial direction of the strand would constitute a duplication of parts and is within the scope of one skilled in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide another bush/grommet in the axial direction of the strand/cable, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also help reinforce the seal around the cable and further limit the movement of said cable. 

Regarding Claim 15, Habel does not explicitly disclose that the sealing grommet is formed in one piece and is designed to be folded open along the axial direction of the inserted strand, wherein a slot is pressed between the regions of the sealing grommet in the closed and pressed state. However, providing a further grommet or bush 30/31 in the axial direction of the strand would constitute a duplication of parts and is within the scope of one skilled in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide another bush/grommet in the axial direction of the strand/cable, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also help reinforce the seal around the cable and further limit the movement of said cable.

Regarding Claim 16, Habel discloses that the at least one elastic region is formed as a film hinge (i.e. film hinge 55) (Fig. 3b; Abstract; Paragraphs 0008, 0028).

Claims 4-7, 9, 13, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Habel et al. (US Patent Application Publication # 2006/0185875) in view of Crameri et al. (Swiss Patent Application Publication # CH682784A5).
Regarding Claim 4, Habel does not explicitly disclose that the at least two sections are surrounded by a softer and/or more elastic material than the one they are made of and are connected by this material in a hinged manner.
Crameri teaches that at least two sections (i.e. sealing strips 7 & 8 which surround cable 22) are surrounded by a softer and/or more elastic material (i.e. sealing strips 5 & 6 which rest on housing 1 of the cable bushing) than the one they are made of and are connected by this material in a hinged manner (Fig. 3 & 4; Abstract; Paragraph 0007-0009, 0017-0018, 0037-0038).
Crameri teaches that it is well known in the art of cable bushings to construct the bushing in sections which differ in hardness/elasticity in order to provide a durable and effective seal around the cables. The section which abuts or surrounds the cables is made of a harder material while the section that surrounds it and is pressed together by a housing is softer and allows for elastic deformation while keeping the harder section tight around the cables. It would have been obvious to one skilled in the art to surround the bushes of Habel in a softer and/or more elastic material, as taught by Crameri, in order to provide a durable and effective seal around the cables.

Regarding Claim 5, Habel in view of Crameri discloses that the at least two sections (i.e. sealing strips 7 & 8 which surround cable 22) are inserted into corresponding openings of the softer and/or more elastic material (i.e. sealing strips 5 & 6 which rest on housing 1 of the cable bushing) (Crameri: Fig. 3 & 4; Abstract; Paragraph 0007-0009, 0017-0018, 0037-0038). 

Regarding Claim 6, Habel discloses that the at least two sections (i.e. bush halves 31’/31”) are made of the softer and/or more elastic material (i.e. elastomeric material) completely or are preferably designed in a partially extrusion-coated manner (Fig. 1, 2a, 2b, 3a-3d; Abstract; Paragraphs 0024-0028, 0030-0034).

Regarding Claim 7, Habel in view of Crameri discloses that the softer and/or more elastic material (i.e. sealing strips 5 & 6 which rest on housing 1 of the cable bushing) in the compressed state cooperates with the frame (i.e. housing 1) in a sealing manner, with itself along a slot (i.e. recess 12 of upper housing cover 3 & recess 13 of lower housing cover 2) for unfolding and/or further grommets in the frame (Crameri: Fig. 1-4; Abstract; Paragraph 0007-0009, 0017-0018, 0037-0038). In Habel, bushes 30/31 are inserted into frame openings 28 which correspond to the slot in the claim.

Regarding Claim 9, Habel in view of Crameri does not explicitly disclose that the sections have a hardness of more than 75 Shore-A(15s).
Crameri does teach that sealing strips 7 & 8 which surround cable 22 have a hardness of 50 Shore A while sealing strips 5 & 6 which rest on housing 1 of the cable bushing have a hardness of 20 Shore A. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sections have a hardness of more than 75 Shore-A(15s), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416) and  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).

Regarding Claim 13, Habel in view of Crameri does not explicitly disclose that the sections have a hardness of more than 75 Shore-A(15s).
Crameri does teach that sealing strips 7 & 8 which surround cable 22 have a hardness of 50 Shore A while sealing strips 5 & 6 which rest on housing 1 of the cable bushing have a hardness of 20 Shore A. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sections have a hardness of more than 75 Shore-A(15s), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416) and  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding Claim 17, Habel does not explicitly disclose that the at least two sections are surrounded by a softer and/or more elastic material than the one they are made of and are connected by this material in a hinged manner.
Crameri teaches that at least two sections (i.e. sealing strips 7 & 8 which surround cable 22) are surrounded by a softer and/or more elastic material (i.e. sealing strips 5 & 6 which rest on housing 1 of the cable bushing) than the one they are made of and are connected by this material in a hinged manner (Fig. 3 & 4; Abstract; Paragraph 0007-0009, 0017-0018, 0037-0038).
Crameri teaches that it is well known in the art of cable bushings to construct the bushing in sections which differ in hardness/elasticity in order to provide a durable and effective seal around the cables. The section which abuts or surrounds the cables is made of a harder material while the section that surrounds it and is pressed together by a housing is softer and allows for elastic deformation while keeping the harder section tight around the cables. It would have been obvious to one skilled in the art to surround the bushes of Habel in a softer and/or more elastic material, as taught by Crameri, in order to provide a durable and effective seal around the cables.

Regarding Claim 18, Habel does not explicitly disclose that the at least two sections are surrounded by a softer and/or more elastic material than the one they are made of and are connected by this material in a hinged manner.
Crameri teaches that at least two sections (i.e. sealing strips 7 & 8 which surround cable 22) are surrounded by a softer and/or more elastic material (i.e. sealing strips 5 & 6 which rest on housing 1 of the cable bushing) than the one they are made of and are connected by this material in a hinged manner (Fig. 3 & 4; Abstract; Paragraph 0007-0009, 0017-0018, 0037-0038).
Crameri teaches that it is well known in the art of cable bushings to construct the bushing in sections which differ in hardness/elasticity in order to provide a durable and effective seal around the cables. The section which abuts or surrounds the cables is made of a harder material while the section that surrounds it and is pressed together by a housing is softer and allows for elastic deformation while keeping the harder section tight around the cables. It would have been obvious to one skilled in the art to surround the bushes of Habel in a softer and/or more elastic material, as taught by Crameri, in order to provide a durable and effective seal around the cables.

Regarding Claim 19, Habel in view of Crameri discloses that the softer and/or more elastic material (i.e. sealing strips 5 & 6 which rest on housing 1 of the cable bushing) in the compressed state cooperates with the frame (i.e. housing 1) in a sealing manner, with itself along a slot (i.e. recess 12 of upper housing cover 3 & recess 13 of lower housing cover 2) for unfolding and/or further grommets in the frame (Crameri: Fig. 1-4; Abstract; Paragraph 0007-0009, 0017-0018, 0037-0038). In Habel, bushes 30/31 are inserted into frame openings 28 which correspond to the slot in the claim.

Regarding Claim 20, Habel in view of Crameri discloses that the softer and/or more elastic material (i.e. sealing strips 5 & 6 which rest on housing 1 of the cable bushing) in the compressed state cooperates with the frame (i.e. housing 1) in a sealing manner, with itself along a slot (i.e. recess 12 of upper housing cover 3 & recess 13 of lower housing cover 2) for unfolding and/or further grommets in the frame (Crameri: Fig. 1-4; Abstract; Paragraph 0007-0009, 0017-0018, 0037-0038). In Habel, bushes 30/31 are inserted into frame openings 28 which correspond to the slot in the claim.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Habel et al. (US Patent Application Publication # 2006/0185875) in view of Cox et al. (US Patent Application Publication # 2015/0285408)

Regarding Claim 10, Habel does not explicitly disclose that projections are provided on the sections in the region of a contact surface between the strand and the sections.
Cox teaches that projections (i.e. passage strips 222/inner seal strips 312) are provided on the sections (blocks200/200A/inserts 300) in the region of a contact surface (i.e. passage portion 205/inner circumference of insert body 302) between the strand (i.e. cables) and the sections (Fig. 1, 2, 2A-2D; 3, 4, 4B; Abstract; Paragraphs 0027-0046).
Cox teaches that it is well known in the art of cable pass through sealing systems to provide projections on the contact surface of the grommet/bushing/block which supports and seals around the cable in order to reliably seal and limit the movement of the cables when installed. Cox specifically teaches passage strips 222 and inner seal strips 312 which can contact the outer surface of the inserted cable in order to sealingly engage it. It would have been obvious to one skilled in the art to provide such projections on the contact surface of the bushes of Habel, as taught by Cox, in order to effectively seal the area around the inserted cables.

Regarding Claim 11, Habel in view of Cox discloses that the projections (i.e. passage strips 222/inner seal strips 312) extend in axial direction and/or transversely to the axial direction of the inserted strand (i.e. cables) (Cox: Fig. 1, 2, 2A-2D; 3, 4, 4B; Abstract; Paragraphs 0027-0046).

Regarding Claim 12, Habel in view of Cox discloses discloses that the projections (i.e. passage strips 222/inner seal strips 312) are perforated several times at least in the circumferential direction of the inserted strand (i.e. cables) (Cox: Fig. 1, 2, 2A-2D; 3, 4, 4B; Abstract; Paragraphs 0027-0046). Cox shows various parallel passage strips 222/inner seal strips 312 with spaces between. Alternatively, making perforations in the thermoplastic elastomer used as a sealing material is a well known way of increasing the friction of the surface in order to further limit the movement of the inserted cable.
.
Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847  

/William H. Mayo III/Primary Examiner, Art Unit 2847